         Case 1:18-cv-02885-ESH Document 54 Filed 07/08/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,
Plaintiff,

           v.

ROBERT MUELLER, et al                               Civil Action No. 1:18-cv-02885
Defendants


PLAINTIFF’S REQUEST FOR VOLUNTARY RECUSAL UNDER 28 U.S.C. § 455 AND
                           GENERALLY

       Plaintiff Jerome Corsi (“Plaintiff”) hereby moves this Court for an order of voluntary

recusal under 28 U.S.C. § 455 in this matter only1. 28 U.S.C. § 455 provides that judge should

recuse (or disqualify) himself in any proceeding in which he has “a personal bias or prejudice

concerning a party, or personal knowledge of disputed evidentiary facts concerning the

proceeding.” The Honorable Carl J. Nichols (“Judge Nichols”) served as a partner at

WilmerHale from 2009 until his appointment to this Court in 2019. Defendant Robert Mueller

also served as a partner at WilmerHale starting in 2014 before being appointed as Special

Counsel in 2017. Furthermore, Jeannie Rhee (“Ms. Rhee”), who is on Defendant Mueller’s staff,

was also a partner at WilmerHale since 2006, not counting her stint at Deputy Assistant Attorney

General of the U.S. Department of Justice from 2009 – 2011 and her time later on Defendant

Mueller’s prosecutorial staff in the Office of Special Counsel.

       Here, where Defendant Mueller and his staff, including Ms. Rhee, have been alleged to

have tried to knowingly coerce false testimony from Plaintiff Corsi and threatened him with

indictment when he refused to provide such false testimony, criminally leaked grand jury

1
  Recusal is not requested in the undersigned counsel’s other cases before this Court, since this
motion is being made due to this Court’s connection to Defendant Mueller and Ms. Rhee, both
former partners of the Court at WilmerHale.
         Case 1:18-cv-02885-ESH Document 54 Filed 07/08/19 Page 2 of 3



testimony and engaged in unconstitutional surveillance, there is the major appearance of personal

bias or prejudice stemming from this Court and Defendant Mueller and Ms. Rhee’s time together

as law firm partners at WilmerHale that can only be remedied by recusal. This has led the client,

Plaintiff Corsi, to request recusal. This request for voluntary recusal is not to any way impugn

the integrity of the Court, only to avoid the appearance of a conflict of interest and a lack of

impartiality which would otherwise seriously and irreparably taint this proceeding.

Dated: July 8, 2019                                  Respectfully submitted,

                                                     /s/ Larry Klayman
                                                     Larry Klayman, Esq.
                                                     KLAYMAN LAW GROUP, P.A.
                                                     2020 Pennsylvania Avenue N.W.
                                                     Suite 800
                                                     Washington, D.C. 20006
                                                     (310) 595-0800
                                                     leklayman@gmail.com



                                CERTIFICATE OF SERVICE

       I, Larry Klayman, counsel for Plaintiffs hereby certify that on this day, July 8, 2019, a

copy of the foregoing was filed via this Court’s ECF system and served upon all parties and/or

counsel of record.


                                                             /s/ Larry Klayman
                                                             Larry Klayman




                                                 2
       Case 1:18-cv-02885-ESH Document 54 Filed 07/08/19 Page 3 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,
Plaintiff,

         v.

ROBERT MUELLER, et al                          Civil Action No. 1:18-cv-02885
Defendants


    [PROPOSED] ORDER GRANTING PLAINTIFF’S REQUEST FOR RECUSAL

      Plaintiff Jerome Corsi’s Request for Recusal pursuant to 28 U.S.C. § 455 is hereby

GRANTED.



Date: _______________________                   ____________________________________




                                           3
